




CITATION:
1620307 Ontario
          Inc. v. Sparrow Woodcraft Inc., 2011 ONCA 690



DATE: 20111107



DOCKET: C52768



COURT OF APPEAL FOR ONTARIO



Goudge, Armstrong and Lang JJ.A.



BETWEEN



1620307 Ontario Inc.



Plaintiff (Respondent)



and



Sparrow Woodcraft Inc., The Sparrow Group of Companies,
          2073894 Ontario Limited, Arthur Garofalo and John Hamer



Defendants (Appellants)



No one appearing for the appellants



John Bacon, for the respondent



Heard:
November 3, 2011



On appeal from the order of Justice Douglas K. Gray of the
          Superior Court of Justice dated August 30, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The appellant has indicated he would not be appearing and has not
    appeared, despite the prior endorsements of this court.

[2]

Appeal dismissed as abandoned.  Costs to the respondent fixed at $5000
    inclusive of disbursements and applicable taxes.


